                  Case 2:21-mj-30033-DUTY ECF No. 1, PageID.1
                                               AUSA:   ChristopherFiled 01/19/21 Telephone:
                                                                   Rawsthorne      Page 1 of   8 226-9100
                                                                                            (313)
AO 91 (Rev. ) Criminal Complaint                  Special Agent:                 Eli Bowers       Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan
                                                                                          Case: 2:21−mj−30033
United States of America
   v.                                                                                     Assigned To : Unassigned
Christopher James Hoef
                                                                                          Assign. Date : 1/19/2021
                                                                          Case No.        Description: RE: CHRISTOPHER
                                                                                          JAMES HOEF (EOB)




                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of        Dec. 3, 2020 and Jan. 15-18, 2021     in the county of             Oakland      in the
        Eastern           District of      Michigan        , the defendant(s) violated:
         Code Section                                                     Offense Description
18 USC § 2422(b)                                        Online enticement of a minor to engage in sexual activity
18 USC § 1470                                           Transfer of obscene matter to a minor




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                     Eli Bowers, Special Agent (FBI)
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

            January 19, 2021
Date:                                                                                         Judge’s signature

City and state: Detroit, Michigan                                         Hon. David R. Grand, United States Magistrate Judge
                                                                                            Printed name and title
   Case 2:21-mj-30033-DUTY ECF No. 1, PageID.2 Filed 01/19/21 Page 2 of 8




             AFFIDAVIT IN SUPPORT OF APPLICATION FOR
                 COMPLAINT AND ARREST WARRANT

      I, Eli Bowers, having been first duly sworn, do hereby depose and state as

follows:

                           I.   INTRODUCTION

      1.     I have been employed as a Special Agent of the FBI since 2015, and

am currently assigned to the FBI Detroit Division. Prior to being employed by the

FBI, I was employed as a Park Ranger with the National Park Service for

approximately six years, where my duties included the enforcement and

investigation of federal crimes. While employed by the FBI, I have investigated

numerous federal criminal violations related to child exploitation and child

pornography. I have received training in investigating internet fraud, computer

intrusions, and matters involving the online sexual exploitation of children. I have

gained experience through training at the FBI Academy, post Academy training,

and everyday work related to conducting these types of investigations.

      2.     This affidavit is made in support of an application for a criminal

complaint and arrest warrant for CHRISTOPHER JAMES HOEF (date of birth

**/**/1994) for violating 18 U.S.C. § 2422(b) online enticement of a minor to

engage in sexual activity and 18 U.S.C. § 1470 Transfer of Obscene Matter to a

Minor.
    Case 2:21-mj-30033-DUTY ECF No. 1, PageID.3 Filed 01/19/21 Page 3 of 8




      3.     The statements contained in this affidavit are based in part on written

reports from other law enforcement agents, independent investigation and analysis

by law enforcement officers/analysts, and my experience, training and background

as a Special Agent (SA) with the FBI. Because this affidavit is being submitted for

the limited purpose of securing an arrest warrant, I have not included each and

every fact known to law enforcement concerning this investigation. The facts set

forth establish probable cause that HOEF has violated Title 18 U.S.C. § 2422(b)

and 18 U.S.C. § 1470.

                         II.   PROBABLE CAUSE

       4.    On or about November 9, 2020 an FBI online covert employee

(OCE), purporting to be a 14 year old girl, started a thread on a rape fantasy

website, title Bored Big Sister, along with a KIK username lilemily313. Rapey.su

is an online forum designed to link together individuals interested in rape; this

includes both getting raped as well as being a rapist. KIK is a mobile phone

application that allows user to send text and multimedia messages using the

internet.

       5.    On December 3, 2020, the OCE received a message from KIK user

SaltyTripod. Based on the conversations, SaltyTripod indicated that he had a

sexual interest in rape fantasies, and knew that the OCE identified themself has a

14 year old. SaltyTripod indicated a desire to engage in roleplay and rape with the

                                          2
     Case 2:21-mj-30033-DUTY ECF No. 1, PageID.4 Filed 01/19/21 Page 4 of 8




OCE, who specifically indicated her age.

         6.       The OCE clearly identified as 14 years old in the website profile, as

well as identifying themselves as 14 in their chat. Additionally, the OCE discusses

having to schedule the sexual encounter around her mom’s schedule. This furthers

SaltyTripod’s knowledge of her purported age, because an adult would not

typically have to discuss planning an encounter around her mom’s schedule. The

conversation is clearly sexually explicit in nature, as SaltyTripod talks to the OCE

about “f****** your (The OCE’s) throat”1 and other rape scenarios.

         7.       The user SaltyTripod continued attempting to set up a meeting for a

sexual encounter with the OCE. Additionally, after showing knowledge of the

OCE’s purported age, SaltyTripod sent an explicit video of a male masturbating.

The following are some examples these chats depicting SaltyTripod’s intent to

meet for sex, as well as sending an explicit video to the OCE:

         SaltyTripod: Any plans today? / Send address and We can have fun tonight

         / I’m free tonight / Come on. This broad that is sucking my c*** right now

         isn’t doing it for me. Let me rape you instead

         …

         SaltyTripod: Want to come over tonight? / It’ll be fun I promise




1
 Throughout this affidavit, asterisk are used to redact either explicit material or personal information. The
defendant’s actual texts contain the entire word.
                                                           3
   Case 2:21-mj-30033-DUTY ECF No. 1, PageID.5 Filed 01/19/21 Page 5 of 8




      …

      SaltyTripod: Was thinking about filling you up with my c** after abusing

      your body any way I want / You really need me to send me your address

      …

      SaltyTripod: Still Interested? / I can pick you up later if you’d like. Just let

      me know / If you need an escape for Christmas Eve or Christmas let me

      know / {Video appears to be of male masturbating}

      8.    On December 8, 2020 an administrative subpoena was served to the

chat application, KIK. KIK returned subscriber information and IP address

information for the user, SaltyTripod. The following is a summary of the

information received:

            First Name: C
            Last Name: H
            Earliest Provided IP (11/10/2020): 166.170.21.77
            Latest Provided IP (12/09/2020): 68.48.187.246

      9.    On December 22, 2020, an administrative subpoena was served to

COMCAST, the internet service provider who manages IP address 68.48.187.246.

On December 23, 2020, comcast returned the following information for the user

who was assigned the referenced IP address on the date of request:

            Subscriber Name: CHRISTOPHER HOEF
            Service Address: *********, HAZEL PARK, MI
            Telephone #: xxx-2xx-5xxx



                                          4
   Case 2:21-mj-30033-DUTY ECF No. 1, PageID.6 Filed 01/19/21 Page 6 of 8




      10.     Christopher HOEF is a 26 year old man who resides in the Eastern

District of Michigan. In addition to the IP Address information, HOEF has the

same initials that the user, SaltyTripod, identified in their profile. Moreover, on

one of the chats with the OCE, SaltyTripod discussed having a Harley Davidson

motorcycle. According to the Michigan Secretary of State, Christopher HOEF also

has a Harley Davidson motorcycle registered in his name. HOEF does not have a

criminal history.

       Attempted meet for sexual encounter with purported 14 year old

      11.     From January 15-18, 2021, HOEF made arrangements via the KIK

application to meet in person with the OCE, to engage in a sexual encounter. They

discussed meeting at a local business so the purported 14 year old could be picked

up without being seen at her house. Additionally, the purported 14 year old girl

told HOEF she didn’t have school that day so she had time to meet, but had to wait

until her mom left before she could leave her house. On Saturday, January 16,

2021, HOEF confirmed with the OCE that she was on birth control prior to their

meeting on Monday.

      12.     Throughout the weekend of chatting, HOEF continued to ask the

purported 14 year old what she would be wearing and what were her sexual

boundaries.




                                          5
   Case 2:21-mj-30033-DUTY ECF No. 1, PageID.7 Filed 01/19/21 Page 7 of 8




      13.    On Monday, January 18, 2021, HOEF arrived at the planned meeting

place at 12:30 PM at a local business in Romulus, Michigan. This was the time

and location discussed in the KIK chats with the OCE. Following the rendezvous

at the business, HOEF and the OCE had arranged to go to HOEF’s residence to

engage in the sexual encounter. HOEF was approached by law enforcement and,

following the waiver of his Miranda rights, agreed to speak with investigators.

HOEF confirmed his KIK account was SaltyTripod and that he lived alone in his

residence of 2xxxx Hazelwood, Hazel Park, Michigan, up until the previous

Saturday when a new roommate had moved in. HOEF admitted to setting up a

meeting to have sex with a girl he met online but told investigators he did not

know the girl was under the age of 18. HOEF alleged that he believed her

purported age of 14 was part of the role-playing activity.

      14.    Based on the factors leading up to the meeting, and the context of the

chats, it is believed HOEF knew the age of the purported girl he was meeting to be

14 years of age, and that he planned to have a sexual encounter with her. Not only

did the OCE identify themselves as 14 years old, but frequently the chats would

discuss having school, dealing with a mother who would take her phone away, and

doing Algebra 1 homework. Based on my training and experience in these types of

investigations, it is reasonable to believe HOEF had arranged a sexual encounter

with an individual he thought to be under the age of 18.

                                          6
   Case 2:21-mj-30033-DUTY ECF No. 1, PageID.8 Filed 01/19/21 Page 8 of 8




                           III.   CONCLUSION

        15.    Probable cause exists that CHRISTOPHER HOEF violated 18 U.S.C.

§ 2422(b) online enticement of a minor to engage in sexual activity and 18 U.S.C.

§ 1470 Transfer of Obscene Matter to a Minor.

                                             Respectfully submitted,



                                             Eli Bowers, Special Agent
                                             Federal Bureau of Investigation

Sworn to before me and signed in my
presence and/or by reliable electronic means.



HON. DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE

Date:   January 19, 2021




                                         7
